83740: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12484: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83740


Short Caption:PHILIP MORRIS USA INC. VS. DIST. CT. (CLARK)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A802987Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLiggett Group, LLCJ. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerPhilip Morris USA, Inc.D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


Real Party in InterestEstate of Harjinder S. Hira


Real Party in InterestJohn's Smoke Shop and Gift Shop


Real Party in InterestLakhvir HiraDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestM J Smoke Ship +, LLCDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestR.J. Reynolds Tobacco CompanyDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestSurjit SinghDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestYvonne ClarkSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


RespondentJessica K. Peterson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/08/2021Filing FeeFiling fee paid. E-Payment $250.00 from D. Lee Roberts, Jr.. (SC)


11/08/2021Petition/WritFiled Philip Morris USA Inc. and Liggett Group LLC's Petition for Writ of Mandamus or, Alternatively Prohibition. (SC)21-32112




11/08/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-32114




11/08/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-32116




11/08/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-32117




11/08/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-32118




12/14/2021Order/ProceduralFiled Order Directing Answer. Real parties in interest's answer due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)21-35609




01/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest Yvonne Clark shall have until January 25, 2022, to file and serve the answer to the petition for writ.  (SC)22-00757




01/25/2022MotionFiled Real Party in Interest's (Yvonne Clark) Motion to Extend Time to File Answer to Petition for Writ. (Second Request)(SC)22-02523




02/01/2022Order/ProceduralFiled Order Granting Motion and to File Documents.  Real party in interest Yvonne Clark shall have until February 8, 2022, to file and serve the answer to the petition.  To date, real parties in interest R.J. Reynolds Tobacco Company, Lakhvir Hira, Surjit Singh, and M J Smoke Shop +, LLC have failed to file an answer to the petition.  These real parties in interest shall also have until February 8, 2022, to file and serve their answers to the petition or notice that they will not be filing answers.  Petitioners shall have 14 days from service of the last-filed answer to file and serve any reply.  (SC)22-03313




02/08/2022Notice/IncomingFiled Real Parties in Interest (R.J. Reynolds Tobacco Company, Lakhvir Hira, Surjit Singh, and M J Smoke Shop +, LLC's) Response to the February 1, 2022 Order. (SC)22-04278




02/08/2022MotionFiled Real Party in Interest's Notice of Settlement and Motion for Extension of Time to File Real Party in Interest Yvonne Clark's Answer to Petition for Writ (Third Request). (SC)22-04322




03/21/2022Order/ProceduralFiled Order Granting Motion. Real party in interest Yovonne Clark's answer due: April 11, 2022. (SC)22-08809




04/04/2022MotionFiled Stipulation/Dismissal of Writ Petition. (REJECTED PER NOTICE FILED ON 4/4/22) (SC)


04/04/2022Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for Howard J. Russell. (SC)22-10359




04/04/2022MotionFiled Stipulation/Dismissal of Writ Petition. (SC)22-10436




04/20/2022Order/DispositionalFiled Order Dismissing Petition.  Pursuant to the stipulation of the parties, and cause appearing, this original writ proceeding is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-12484





Combined Case View